Case 1:20-cr-00412-AT Document 31 Filed 08/31/20 Page 1 of 1

USDC SDNY

 

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: _ 8/31/2020
SOUTHERN DISTRICT OF NEW YORK
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
1
| 20 cr 2 A ) co \
Timothy Shea Defendant(s).
X
Defendant Timothy Shea hereby voluntarily consents to
participate in the following proceeding via videoconferencing:
X
__._Initial Appearance/Appointment of Counsel
X

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

/ a feted!

Defendant's Signature unsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Timothy Shea John Meringolo, Esq.

 

 

Print Defendant's Name Print Defense Counsel's Name

This proceeding was conducted by reliable videoconferencing technology.

August 31, 2020
Date New York, New York
ANALISA TORRES
United States District Judge

 
